Citation Nr: 0925297	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  07-00 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to show 
that the character of the appellant's discharge, for a period 
of service from February 1985 to October 1990, does not 
constitute a bar to Department of Veterans Affairs benefits.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The appellant and B.P.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The appellant served on active duty in the Air Force from 
February 1985 to October 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appellant testified at a Central Office hearing before 
the undersigned Veterans Law Judge in February 2009.  The 
appellant submitted additional evidence at the hearing with a 
waiver of consideration of the evidence by the agency of 
original jurisdiction (AOJ) in the first instance.  The 
record was also kept open for 60 days to allow the appellant 
to submit additional evidence.

The appellant submitted additional evidence that was received 
at the Board in April 2009.  He again waived consideration by 
the AOJ in the first instance.

The Board will consider the additional evidence submitted at 
the hearing and in April 2009 in its appellate review of the 
appellant's claim.  


FINDINGS OF FACT

1.  The appellant received a Bad Conduct Discharge as a 
result of a sentence from a General Court-Martial in October 
1990.  

2.  The appellant's discharge was found to be a bar to VA 
benefits by way of a Board decision dated in August 1994.  
The appellant submitted a motion for reconsideration that was 
denied in February 1995.  The appellant did not appeal the 
decision.

3.  Evidence received since the August 1994 decision is new, 
but is not material as it does not raise a reasonable 
possibility of substantiating the underlying claim to 
establish that the appellant's discharge is not bar to VA 
benefits.  


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim that the appellant's discharge is bar to VA 
benefits has not been received.  38 U.S.C.A. §§ 1131, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking to establish that his Bad Conduct 
Discharge from service in October 1990 does not represent a 
bar to entitlement to VA benefits.  

The appellant was previously determined to have a discharge 
that barred entitlement to VA benefits by way of a Board 
decision dated in August 1994.  The appellant did seek 
reconsideration of the decision and this was denied in 
February 1995.  The appellant did not appeal the decision.  
The August 1994 Board decision is final and is the last final 
denial on any basis.  See 38 C.F.R. §§ 20.1100 (1994).  As a 
result, consideration of whether his discharge represents a 
bar to VA benefits may now be considered on the merits only 
if new and material evidence has been received since the time 
of the last final denial.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996); 
see also D'Amico v. West, 209 F.3d 1322, 1327 (Fed. Cir. 
2000)(New and material evidence requirement set forth in 
38 U.S.C.A. § 5108 applies to the reopening of claims that 
were disallowed for any reason).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Prior Decision

The appellant submitted his original claim for VA disability 
compensation benefits in January 1991.  He had been involved 
in a serious motor vehicle accident (MVA) in February 1989.  
He was seeking service connection for several injuries he 
suffered as a result of the MVA.  The appellant provided a 
copy of his DD 214 which reflected that he received a Bad 
Conduct Discharge (BCD) as a result of a court-martial 
conviction.  

He also included evidence of a line of duty determination 
regarding the MVA.  The appellant's injuries were determined 
to have been incurred in the line of duty.  Finally, the 
appellant included a copy of a DD Form 256 AF, Honorable 
Discharge Certificate, that reported that the appellant was 
given an Honorable Discharge on April 28, 1988.  

The RO wrote to the appellant in February 1991.  He was 
informed that entitlement to VA benefits was contingent upon 
discharge from military service under conditions other than 
dishonorable.  He was further informed that the RO would be 
reviewing his service and discharge to determine his 
eligibility.  

The RO developed evidence from the National Personnel Records 
Center (NPRC) that showed the appellant received a General 
Court-Martial (GCM) in July 1989.  He was charged with two 
offenses involving wrongful possession of marijuana and 
cocaine and two offenses involving use of marijuana and 
cocaine.  In addition, the appellant was charged with 
resisting a municipal policeman that was attempting to arrest 
him and that he did violence to the officer by striking him 
with his elbow.  The offenses all took place on December 16, 
1988.  

A General Court-Martial Order No. 35, dated September 21, 
1989, recorded that the appellant pled guilty to all of the 
charges and was found guilty of the same.  He was sentenced 
to a BCD, two years confinement and reduction of his paygrade 
to airman basic.  A General Court-Martial Order No. 10, dated 
October 1, 1990, affirmed the sentence with the exception of 
the period of confinement being limited to 18 months.  The 
BCD was ordered executed.  

The appellant's relative, B.D., submitted a statement and 
evidence in support of the appellant's claim in April 1991.  
He said he had discussed the appellant's trial with him and 
that the appellant said he did not remember pleading guilty 
to the charges because of residuals of a head injury suffered 
in the MVA.  He said that he had gone through the record of 
trial, the appellate process, and actions to upgrade the 
appellant's discharge.  He said he did not see any 
organization to the appellant's efforts, referring to the 
appellant's inability to organize.  He contended that the 
appellant did have an honorable discharge from the Air Force 
and believed that would entitle him to some VA benefits.  

The submission also included medical reports.  The first was 
a discharge summary from West Florida Regional Medical Center 
dated in February 1989.  This facility provided the initial 
treatment for the appellant following his accident.  He had 
clear evidence of head injuries.  The summary noted that, 
over time, the appellant became fully alert, conversant and 
oriented and at the time of discharge was basically 
neurologically intact.  It was said his major long term 
problems would be orthopedic in nature.  

The second medical report was a narrative summary from the 
Air Force Regional Hospital at Eglin Air Force Base (AFB), 
Florida, dated in May 1989.  The summary provided an 
assessment of left hemispheric acute subdural hematoma, 
status post-craniotomy and decompression.  The physician said 
the appellant had no neurological problems but his mental 
affect was somewhat dull.  He noted that it was not clear 
what the appellant's baseline was.  Again, the appellant's 
major problem was noted to be orthopedic in nature.

The NPRC provided evidence that the appellant enlisted for 
four years on February 14, 1985.  He was scheduled for 
discharge on February 13, 1989 but did receive an Honorable 
Discharge on April 28, 1988.  This was provided in July 1991.  

The RO issued an administrative decision that found the 
appellant's BCD to represent a bar to VA benefits in August 
1991.  The appellant was found to have committed his offense 
prior to what would have been the expiration of his original 
enlistment.  The decision held that the appellant received a 
conditional discharge in April 1988 and that his entire 
period of service was to be considered one period.  It was 
further determined that the appellant was not insane at the 
time of the offenses in December 1988.  Finally, the RO held 
that 38 C.F.R. § 3.12(c) (1991) was applicable.  

The appellant disagreed with the decision in September 1991.  
He perfected his appeal in December 1991 and submitted 
additional evidence at that time.  The evidence included 
duplicate copies of his discharge certificate and line of 
duty determination.  It also included a copy of an article 
from an Air Force-related newspaper that reported on the roll 
back of separation dates.  In short, the article noted that 
the Air Force was shortening enlistments to reduce personnel 
costs.  In that regard, individuals that were first- and 
second-term airmen, with dates of separation in October 1988 
through March 1989 (the appellant's date was in February 
1989) were required to either re-enlist or be separated by 
April 1988.  Certain occupational specialties were exempted.  

The appellant testified at a hearing at the RO in February 
1992.  He testified as to his enlistment for four years in 
February 1985.  He also testified that his discharge date 
would have been in February 1989 but he was required to elect 
to either re-enlist or be separated by April 1988.  He 
elected to re-enlist in April 1988.  He testified regarding 
the offenses that led to his GCM.  He said that he was not 
fully recovered from his MVA at the time of his court-
martial.  He did not feel he was able to adequately defend 
himself.  He said he was told by his defense counsel that it 
would be best for him to plead guilty.  The appellant said he 
told his counsel that he did not even remember the events 
after he had his head injury.  He said the record shows that 
he told that to the trial judge.  It was agreed that a copy 
would be made of the appellant's record of trial and included 
in the claims folder.

The appellant's representative cited to the transcript of the 
trial and argued that it demonstrated that the appellant was 
not adequately able to defend himself.  The appellant 
maintained that if he had been able to defend himself he 
would not have "been in that situation."  He said he could 
not recall the circumstances regarding the events of December 
1988 that led to his court-martial.  He also said that he did 
not use drugs.  The appellant contended that he should be 
entitled to benefits for his first enlistment.  He further 
contended that consideration be given to allow him to receive 
VA medical treatment for the injuries incurred during his 
second enlistment.  

The Board notes that the records submitted by the appellant 
after the hearing were considerable.  They included a copy of 
the investigation into the charges resulting from the 
appellant's arrest in December 1988.  This consisted of 
numerous pages and exhibits.  The records also included a 
copy of his record of trial, including a 223 page transcript, 
as well as exhibits used at trial.  The material also 
included the appellant's request for a discharge in lieu of 
court-martial that was disapproved.  

The investigating officer's report shows that the appellant 
was represented by counsel throughout that process.  In fact, 
at one point he was afforded the opportunity for a delay 
because he said he wanted to have civilian counsel.  He did 
not retain civilian counsel and the investigation proceeded.  
The appellant was charged with possession and use of 
marijuana and cocaine based on an initial arrest by a 
civilian police officer on December 16, 1988.  The appellant 
was charged with possession on his arrest by civilian 
authorities.  The Air Force used the arrest to establish 
probable cause and secured a search authorization to obtain a 
urine sample.  Analysis of the sample confirmed that the 
appellant had used both marijuana and cocaine.  In the end, 
the investigating officer found that the evidence was such 
that the appellant should be tried by court-martial for the 
charges noted previously.  The report reflected a thorough 
investigation of the charges against the appellant.  

The record of trial shows that the appellant's defense 
counsel attempted to have the charges dismissed at the outset 
of the trial in July 1989.  He challenged the basis for 
probable cause of the appellant's arrest by the civilian 
police officer in December 1988.  He also challenged the Air 
Force's probable cause to obtain a search authorization to 
compel a urinalysis based on the civilian arrest.  

The military judge ruled against both motions.  The appellant 
then pled guilty to the charges and specifications.  The 
transcript shows in detail the military judge's efforts to 
elicit that the appellant was making a knowing plea and that 
he understood the impact of such a plea.  The transcript also 
shows that the appellant expressed confusion at times and he 
did tell the military judge that he did not remember the 
events of his arrest for drug possession.  In the end, the 
military judge was satisfied as to the appellant's pleas and 
rendered a verdict that found the appellant guilty of the 
charges and specifications.  A military jury was convened and 
arrived at a sentence of a BCD, confinement and reduction in 
paygrade.  The sentence was executed.  

The Board notes that the appellant's defense counsel 
submitted a medical report of the appellant's status that was 
dated in July 1989 and labeled as Defense Exhibit "A".  The 
report stated that the appellant was neurologically intact 
and that his neurological outlook was very good.  

The Board denied the appellant's claim in August 1994.  The 
Board noted that disability compensation was not payable 
unless the period of service upon which the claim was based 
was terminated by discharge or release under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 1991); 38 
C.F.R. § 3.12(a) (1993).  It was further noted that a 
discharge or release based upon conviction by a GCM was a bar 
to benefits based on that period of service.  38 U.S.C.A. § 
5303(a) (West 1991); 38 C.F.R. § 3.12(b) (1993).  Finally, 
health care benefits under Chapter 17 of Title 39 U.S.C.A. 
(West 1991) were not payable for any disability incurred in 
or aggravated by a period of service which was terminated by 
a bad conduct discharge.  38 C.F.R. § 3.360(b) (1993).

The Board noted that the appellant was discharged by reason 
of a BCD that was adjudged by a GCM.  

The Board also considered the provisions of 38 C.F.R. § 3.13.  
In that regard, the Board noted the appellant's four year 
enlistment in February 1985.  It was further noted that the 
appellant was discharged in April 1988 for the purpose of 
immediate reenlistment.  It was held that his discharge was a 
conditional discharge under 38 C.F.R. § 3.13(b) (1993).  As 
such, the appellant's service was considered to be one period 
from February 1985 to October 1990.  

The Board also addressed whether the appellant's claim could 
be granted under 38 C.F.R. § 3.13(c) (1993).  In that regard 
it was noted that the appellant's criminal offense took place 
in December 1988, a time that was prior to what would have 
been his regular expiration of enlistment in February 1989.  
It was determined that, given the appellant's arrest in 
December 1988, the appellant could not be considered to have 
been eligible for a discharge or release under conditions 
other than dishonorable at the time his original four year 
enlistment was scheduled to be  terminated in February 1989.  

The appellant sought reconsideration of the Board's decision 
in January 1995.  His motion was denied in February 1995.  
The appellant did not appeal the August 1994 decision and it 
is now final.

Current Claim

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008). 

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2008).  
A discharge or release from active service under conditions 
other than dishonorable is a prerequisite to entitlement to 
VA pension or compensation benefits.  38 U.S.C.A. § 101(18) 
(West 2002); 38 C.F.R. § 3.12(a) (2008).

The provisions of 38 C.F.R. § 3.12(b) set out conditions 
under which discharge or release from service constitutes a 
bar to the payment of pension or compensation benefits.  
However, such benefits will not be barred if it is found that 
the person was insane at the time of committing the offense 
causing such discharge or release or unless otherwise 
specifically provided in law and regulation.  38 U.S.C.A. 
§ 5303(b) (West 2002).  With the exception for insanity, 
benefits are not payable where the former service member was 
discharged or released by reason of the sentence of a GCM.  
38 C.F.R. § 3.12(c)(2) (2008).  

In addition, 38 C.F.R. § 3.360(b) (2008) provides that 
health-care and related benefits may not be furnished for any 
disability incurred or aggravated during a period of service 
termination by a bad conduct discharge or when one of the 
bars listed in 38 C.F.R. § 3.12(c) applies.  

The appellant sought to reopen his claim in June 2005.  He 
did not submit any evidence with his claim.  The RO denied 
the claim in September 2005.  The RO noted the prior Board 
decision and that the appellant had not appealed that 
decision.  The appellant was informed that he could reopen 
his claim if he submitted new and material evidence.  The RO 
noted that the decision was based on a review of the 
Administrative Decision of August 1991 and Board decision of 
August 1994.

The appellant requested, and was provided a copy of his 
claims folder in November 2005.  He submitted his notice of 
disagreement (NOD) with the denial of his claim in August 
2006.

The appellant submitted a statement and evidence in August 
2006.  The evidence included a duplicate copy of the Eglin 
AFB hospital summary from May 1989, a duplicate copy of the 
West Florida Regional Medical Center summary of February 
1989, and a duplicate copy of his discharge certificate from 
April 1988.  The new evidence consisted of a statement from 
H. F. Levenson, D.C. that regarded a medical assessment of 
the appellant from June 1991.  The appellant also submitted a 
copy of a newspaper article regarding his MVA of February 
1989.  Although the items of evidence are new to the record, 
they are not material as they do not address the appellant's 
discharge and provide no reasonable basis for granting the 
appellant's claim.

The appellant and B.P. testified at a hearing at the Board in 
Washington, D.C., in February 2009.  The appellant testified 
that he wanted on the record that the State of Florida 
withdrew the original criminal charges from his December 1988 
arrest.  He repeated his assertion that he was not able to 
understand the charges against him or assist in his defense 
at court-martial.  The appellant referred to his head injury 
from his MVA and that it effectively kept him from 
understanding the charges and the proceeding.  The appellant 
had read into the record a statement wherein he made three 
points.

First, he said that, with the withdrawal of the charges by 
the State, he was not under any charges, civil or military, 
at the time of his accident in February 1989.  Second, he 
claimed that the arresting police officer was later dismissed 
from the police force due to insubordination and misconduct 
related to his record of arrests.  Third, a military line of 
duty determination found that his injuries were incurred in 
the line of duty.  He also testified that he had a good 
record and received certificates and awards prior to his GCM.  

The issue of whether the appellant had tried to upgrade his 
discharge was discussed.  He was not sure if he had tried.  
The appellant's representative noted that such a request 
would be made after the hearing if one had not been done 
previously.  It was also agreed to leave the record open for 
60 days to submit additional evidence.  

The appellant submitted evidence at the hearing that 
consisted of a statement by his commanding officer dated in 
January 1988.  The statement noted that the officer had 
reviewed an investigating officer's report of the charges 
against the appellant and, pursuant to his authority as a 
Special Court-Martial Convening Authority; he directed that 
charges against the appellant be dismissed.  The appellant 
also submitted a copy of a NOLLE PROSEQUI from the Circuit 
Court of Escambia County, Florida, dated January 20, 1989.  
The document was submitted by the Office of the State 
Attorney, in and for the First Judicial Circuit.  It was 
noted that the Air Force had requested that formal charges 
against the appellant be "Nol Prossed" so that the Air 
Force could file charges against the appellant at the federal 
level.  In addition, the appellant submitted a duplicate copy 
of the line of duty determination.  The final item was a 
statement from the appellant dated in September 1988.

All of the above evidence is new to the record in that it was 
not of record previously with the exception of the line of 
duty material.  None of the new evidence is material.  The 
letter from the commanding officer addresses charges 
pertaining to a criminal investigation that preceded the 
appellant's criminal actions of December 1988 and his BCD.  
The appellant's statement is an explanation of how he 
believed he had been wrongly accused of using drugs and he 
cited to the January 1988 dismissal of charges.  The 
statement is not material to the issue on appeal in any 
respect.  Finally, the Nol Prossed document simply records 
the State of Florida giving up jurisdiction of the 
appellant's criminal prosecution based on his arrest of 
December 1988.  It is not material to the issue of the 
appellant's BCD.

The appellant, through his representative, later submitted a 
copy of his application for correction of his military 
records.  The application is dated in March 2009.  Obviously, 
the application represents only the appellant's request for a 
change in his records and does nothing to alter the status of 
his BCD at this time.  Thus the evidence is not material.  

The last evidence to consider is the appellant's testimony 
itself.  The testimony is essentially cumulative of the 
statements and testimony already of record.  The appellant 
previously asserted his inability to assist in his defense 
and that he could not remember the events that led to his 
being arrested and prosecuted.  His submission of evidence 
regarding the dismissal of charges by the State of Florida 
and his theory that he was not technically "charged" with 
any criminal act as of February 1989 is not material.  The 
criminal conduct was clearly established in December 1988, 
the positive urinalysis evidence, showing criminal drug usage 
was of record that same month with the Air Force.  A time 
prior to February 1989.  The Nol Prossed charges were done 
simply to allow the Air Force to prosecute the appellant.  
The Board finds that the appellant's testimony is not 
material.  

The appellant has not provided evidence to show that he 
received a discharge other than a Bad Conduct Discharge that 
was the result of a sentence of a General Court-Martial.  See 
38 C.F.R. §§ 3.12(b), (c), 3.360(b).  He has not contended 
that he was insane at the time he committed the offenses in 
December 1988.  

His arguments regarding his ability to defend himself for 
reasons relating to injuries from his MVA were of record and 
considered by the Board in August 1994.  His criminal conduct 
was clearly established prior to his previously established 
expiration of enlistment in February 1989.  He has not 
provided any new and material evidence to show that his 
service is not one continuous period of service from February 
1985 to October 1990.  See 38 C.F.R. § 3.13.  In the absence 
of new and material evidence to show that his discharge of 
October 1990 is not a bar to VA benefits, the appellant's 
claim is not reopened.

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
March 2006 in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

The Court issued a second decision in which it held, in part, 
that VA's duty to notify a claimant seeking to reopen a claim 
included advising the claimant of the evidence and 
information necessary to reopen the claim and of the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id. at 9-10.

The appellant's claim was received in June 2005.  The RO did 
not write to the appellant to provide VCAA notice.  The RO 
denied the claim in September 2005.  It was noted that the 
appellant's claim was previously denied by way of the Board's 
decision of August 1994.  The appellant had not appealed that 
decision and it was final.  He was informed that he needed to 
submit new and material evidence to reopen his claim.  He was 
further informed that his military records were reviewed and 
it was determined that his military service did not entitle 
him to VA benefits.  

The appellant was given a complete copy of his claims folder 
in November 2005.  He submitted his NOD in August 2006.  He 
submitted evidence to support his contentions that he was 
unable to assist in his court-martial proceeding and that he 
did not remember committing the crimes he was charged with 
and convicted of.  He provided testimony to the same point.  
He raised a theory that he was not technically charged with a 
crime prior to the date of his original expiration of 
enlistment in February 1989.  This was meant to establish two 
periods of service rather than have his discharge apply to 
his entire period of service.

Although the RO did not provide notice to the appellant, to 
include specific notice as to the new and material evidence 
aspect of his case, the appellant had actual knowledge in 
this case.  This is demonstrated by his submission of 
evidence, and the specific evidence submitted by him to 
support his claim. 

The RO did write to him to provide the notice required by the 
Court in Dingess in regard to disability ratings and 
effective dates in January 2007.  The letter did not address 
veteran status.  However, given that the underlying claim in 
this case is about the appellant establishing his status as a 
veteran, the appellant was aware of his requirement to meet 
that threshold.

The appellant has not been prohibited from meaningful 
participation in the adjudication of his claim such that it 
affects the essential fairness of the adjudication.  As noted 
he has submitted statements, documentary evidence, and 
testified in support of his claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  His court-martial, and 
related records, were already of record from the previous 
denial.  He submitted additional evidence in support of his 
claim.  He testified at a Central Office hearing.  

The Board finds that VA has satisfied its duty to notify and 
assist.  The appellant has not identified any other pertinent 
evidence, not already of record or requested.  The Board is 
also unaware of any such evidence.


ORDER

New and material evidence to reopen the claim to reconsider 
the character of the appellant's discharge has not been 
received.  To this extent, the benefit sought on appeal is 
denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


